In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 11-634V
                                       Filed: July 12, 2013
                                       Not for Publication


*************************************
NICHOLAS GIGLIOTTI, JR. and                 *
STEPHANIE GIGLIOTTI, as Parents and *
Natural Guardians of Minor                  *
NICHOLAS GIGLIOTTI, III,                    *        Damages decision based on stipulation;
                                            *        influenza vaccine; serum sickness; pain
              Petitioners,                  *        amplification syndrome of childhood;
                                            *        fibromyalgia
 v.                                         *
                                            *
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
              Respondent.                   *
                                            *
*************************************
Brian J. McCormick, Jr., Philadelphia, PA, for petitioners.
Glenn A. MacLeod, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

        On July 12, 2013, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioners allege that Nicholas Gigliotti III suffered
serum sickness and pain amplification syndrome of childhood/fibromyalgia that were caused by
his October 21, 2008 receipt of influenza vaccine. Respondent admits that Nicholas’s serum

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, a petitioner has 14 days to identify and
move to delete such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
sickness was caused by flu vaccine, but denies that the flu vaccine caused Nicholas’s pain
amplification syndrome of childhood/fibromyalgia. Respondent further denies that Nicholas’s
current disabilities are a sequela of a vaccine-related injury. Nonetheless, the parties agreed to
resolve this matter informally.

        The court hereby adopts the parties’ said stipulation, attached hereto, and awards
compensation in the amount and on the terms set forth therein. Pursuant to the stipulation, the
court awards petitioners a lump sum of $235,000.00, representing compensation for all damages
that would be available under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a check
for $235,000.00 made payable to petitioners as guardians/conservators of Nicholas Gigliotti III’s
estate.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: July 12, 2013                                                       s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2